Name: Commission Regulation (EEC) No 1966/90 of 10 July 1990 repealing Regulation (EEC) No 1428/90 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/ 12 Official Journal of the European Communities 11 . 7 . 90 COMMISSION REGULATION (EEC) No 1966/90 of 10 July 1990 repealing Regulation (EEC) No 1428/90 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1 989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (1990) (2), Whereas Commission Regulation (EEC) No 1428/90 (3) provided for the reimposition of the levying of customs duties applicable to third countries on certain textile products originating in Yugoslavia and falling within CN codes 5802 11 00, 5802 19 00 and ex 6302 60 00 (Order No 02.0090); Whereas the aforementioned Commission Regulation (EEC) No 1428/90 was adopted on the basis of statistical data submitted by a Member State which were subse ­ quently found to be erroneous ; Whereas it is therefore desirable to repeal Regulation (EEC) No 1428/90 with effect from 2 June 1990 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1428/90 is hereby repealed. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 2 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14 . 2. 1983, p. 2. (2) OJ No L 352, 4 . 12. 1989, p . 1 . 0 OJ No L 137, 30. 5 . 1990, p . 20 .